Citation Nr: 1424265	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied a claim for increased rating for the Veteran's service-connected left leg disability.  

In a May 2012 decision, the Board denied an evaluation in excess of 40 percent disabling for the service-connected deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease, left leg.  At that time, the Board found that the record raised an informal claim of entitlement to a TDIU.  As such, the Board took jurisdiction of the issue and remanded the claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board.

In May 2012 the Board also found that the record raised the issue of entitlement to service connection for right leg deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease.  See December 2009 VA examination report.  This issue has not been addressed by the RO.  As such, the Board REFERS the issue of entitlement to service connection for right leg deep venous thrombosis with venous insufficiency, stasis dermatitis and eczema, peripheral artery disease to the RO for appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.

CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in July 2013 and the claim was adjudicated in an October 2013 Supplemental Statement of the Case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  

In May 2012 the Board remanded the claim, in part, for the Veteran to be afforded a VA medical examination.  The Veteran was scheduled for an examination in September 2013; however, the Veteran did not appear for the examination.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999).  

In the July 2013 notice letter, the RO included an application for TDIU, which, if completed, would have included information as to the Veteran's education and past work history.  The Veteran did not return that form. 

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work due to service-connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1 (2001).

During the period on appeal, the Veteran has been in receipt of service-connected benefits for thrombophlebitis, varicose veins, and venous insufficiency, left leg, evaluated as 40 percent disabling.  Thus, the Veteran does not meet the schedular criteria for an award of TDIU.

Reviewing the claims file, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation. 

Upon examination in January 2008 the Veteran was noted to have limitations of prolonged standing without the ability to move the legs or flex the legs.  It was noted that the Veteran would benefit from wearing compression stockings, although the Veteran stated that he has found them uncomfortable and painful.  The examiner reported that if the Veteran is not able to use the compression stockings, he should have the opportunity to prop up the legs if he is required to do prolonged sitting.  Prolonged standing would be a limitation as well due to the poor venous circulation.  

In a statement dated in July 2009 the Veteran reported that the limitations of the left lower leg have directly affected his ability to seek employment.  The Veteran stated that the medical condition of the left leg limits his movement and physical activity.  

Upon examination in December 2009 the Veteran reported difficulty with prolonged sitting as in driving because of leg pain and cramping, prolonged standing or walking, which limits his overall activities.  After physical examination the examiner stated that the effect of the condition on the claimant's usual occupation was that the Veteran was retired.  The effect of the condition on the claimant's daily activity was that the Veteran was able to do his regular activities of daily living.

A treatment note dated in December 2009 indicates that the Veteran noticed two areas where there was bleeding after he took his socks off after work.  

The Veteran underwent a skin check in November 2012.  The Veteran reported that he recently renovated his home and reported that he worked outdoors on his hands/knees and noticed his nose became bright red.  The Veteran was noted to be asymptomatic and nearly resolved.

In July 2013 the Veteran had a skin check.  He was noted to be asymptomatic and denied complaints.  The Veteran's continued to have varicose veins secondary to stasis but denied using compression stockings often anymore.  

Although the Veteran has reported that his condition impacts his ability to seek work, the preponderance of the evidence does not support this assertion.  He reported to an examiner in December 2009 that he had difficulties with prolonged standing or walking and that his condition limited his overall activities; however, the examiner noted that the Veteran was retired and that the Veteran was able to do his regular activities of daily living.  The records indicate that the Veteran was able to work outdoors on his hands/knees while renovating his home in November 2012.  In addition, the Veteran denied complaints regarding his skin and indicated that he did not use compression stockings often anymore in July 2013.

The Veteran was scheduled for a VA medical examination regarding the claim for TDIU in September 2013; however, the Veteran did not report for this examination.  The Board has made a determination based on the evidence of record.  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability is a factual rather than a medical questions and is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F. 3d 1350 (Fed. Cir. 2013).

As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render the Veteran unemployable the Board finds it unnecessary to refer this claim to the Director for extraschedular consideration.

The Board acknowledges that the Veteran has problems with his service-connected left leg disability, but these factors are reflected in the current rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  While his service-connected disability may cause some economic inadaptability, this also is taken into account in the assigned evaluation.  In this case, there is no showing of total individual unemployability based solely on his service-connected disability.  Thus, as the preponderance of the evidence is against a finding that the Veteran is unemployable, entitlement to a TDIU is denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


